Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 311 and 312 are depended on claim 295, and claims 313 and 317 are depended on claim 312. However, claim 295 is cancelled. Thus, claims 311, 312, 313 and 317 have indefinite scope of claim; thus, the claims are rendered indefinite which cannot distinctly definite the subject matter intended to be disclosed by the claim language.   
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 284 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gibboney (US 2009/0206762 A1, hereinafter “Gibboney”). 
Regarding claim 284, xxx discloses an apparatus for providing light, the apparatus comprising: 
a light-emitting diode ("LED") ([0032]: FIG. 19 illustrates a DC ceiling grid with non-polarity sensitive sockets. This figure demonstrates how conventional DC powered systems on a grid can be +24VDC while being 0VDC on another grid. LED lighting fixtures require power to applied such that +24VDC is power from the +24VDC signal and 0V. At the point where the lighting fixture attaches to the grid polarity is unknown, so the connections are made at either +24VDC or 0V.); 
a current-regulated LED circuit that is configured to provide power to the LED based on control information addressed to the circuit ([0032]; [0055]: If exactly one message from a single device is received, the microprocessor reads the IP6 address of the responding device and displays the name, type and IP6 address (or shortened MAC address) for the responding device. If multiple messages are received, all names, types, and addresses are displayed and the process proceeds to Step 11.); and 
a non-polar socket that is in electrical communication with the LED circuit ([0107]: Light-Emitting Diodes (LEDs) and other DC electronic fixtures require the correct polarity of power supplies to function properly. … in a conventional system it is possible to integrate polarity correction devices with individual outputs, such as an LED driver or fluorescent ballast. However, the novel approach described below is more effective than adding polarity correction modules to each device. In certain embodiments of this method, polarity correction mechanisms are built into the controllers. Because this controller can be wired to multiple lighting nodes it dispatches the correction to multiple devices. The circuit design used to accomplish this fits within the DC controller).  





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 286-288, 296-298, 309 and 310 are rejected under 35 U.S.C. 103 as being unpatentable over Gibboney and Harris (US 20180317306 A1, hereinafter “Harris”). 

Regarding claim 286, Gibboney discloses the apparatus of claim 284; however, it does not disclose wherein the information includes dimming control information.   
In analogous art, Harris teaches wherein the information includes dimming control information ([0125]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the dimming control with the apparatus of Gibboney since it is desirable to enabled a lighting apparatus that manages the dimming control information for the benefit of having a dynamic communication module of sharing system’s information including dimmer switch and provide such information to the driver module (Harris, [0122]). 

Regarding claim 287, Gibboney discloses the apparatus of claim 284; however, it does not disclose wherein the information includes coordinated color temperature mixing information.  
In analogous art, Harris teaches wherein the information includes coordinated color temperature mixing information ([0124]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the dimming control with the apparatus of Gibboney since it is desirable to enabled a lighting apparatus that manages the dimming control information for the benefit of having a dynamic communication module of sharing system’s information including dimmer switch and color temperature and provide such information to the driver module (Harris, [0122]). 

Regarding claim 288, Gibboney discloses the apparatus of claim 284 further comprising: 
a DC power supply ([0028]: DC line delivered to LED; [0020]: one DC wire 44); and 
a transmission line having a length ([0021]: roof line or other lines that have length); 
wherein: the current-regulated LED circuit includes a current regulator ([0023]: current regulator being the NTC, lowers current flow when the current is too high); and 
the length extends from the DC power supply to the socket ([0003]: an electrical plug at one end of the string adapted for being inserted into a wall socket or other source of electricity being a DC power supply to the socket, and a receptacle at the other end adapted to receive a plug from a second light string and to deliver electricity to a second light string.).  

Regarding claim 296, Gibboney discloses the apparatus of claim 284 further comprising, when the LED is a first LED, and the LED circuit is a first LED circuit ([0020]: first LED): 
a second LED ([0020]: second LED); and 
a second current-regulated LED circuit ([0020]:  one DC wire 44 that travels from plug 12 through NTC thermistor 38 and then to the first LED 16 of the electrical series of LEDs 16, then the second LED 16, then the third LED 16, and so forth. NTC thermistor 38 is preferably positioned before the first LED 16 in light string 10 after first part 20 of bridge rectifier.); and
wherein: the first LED circuit and the first LED define a first string ([0021]: there are six light strings in which the first light string is the first string). 
However, it does not disclose: 
the second current-regulated LED circuit and the second LED define a second string; 
the first string conducts from a hot conductor to a first neutral conductor; 
the second string conducts from the hot conductor to a second neutral conductor; and 
the hot conductor, the first neutral conductor and the second neutral conductor are in electrical communication with the socket.  
In analogues art, Harris teaches:
the second current-regulated LED circuit and the second LED define a second string ([[0142]: The LED array 20 may be electrically divided into two or more strings of series connected LEDs 42. As depicted, there are three LED strings S1, S2, and S3.); 
the first string conducts from a hot conductor to a first neutral conductor ([0291]: the power receptacle control circuitry 900 receives the AC input signal AC.sub.IN via a hot wire AC.sub.H and a neutral wire AC.sub.N. The power receptacle 930 is coupled between the AC neutral wire AC.sub.N); 
the second string conducts from the hot conductor to a second neutral conductor ([0292]: A second outlet 932B of the second power receptacle 930B remains on so long as power is provided via the hot wire AC.sub.H and the neutral wire AC.sub.N.); and 
the hot conductor, the first neutral conductor and the second neutral conductor are in electrical communication with the socket ([0291]: the housing 914 of the receptacle (socket) control circuitry 900 may fit (be in communication electrically) in a junction box 934 including the hot wire AC.sub.H, the neutral wire AC.sub.N, and any other wires.).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the communication electrical system with the apparatus of Gibboney since it is desirable to enabled a lighting apparatus that manages the power receptacle control circuitry in order to provide a dynamic communication module of sharing system’s information including dimmer switch and color temperature to the overall system by controlling string by string of the LEDs (Harris, [0122], [0292]). 

Regarding claim 297, Gibboney in view of Harris discloses the apparatus of claim 296 wherein, Harris further teaches: 
the information is first information ([0153]: the information is the first information used to control the river module); 
the second current-regulated LED circuit ([0142]: the driver module 30 controls the current delivered to the respective LED strings S1, S2, and S3. The current used to drive the LEDs 42 is generally pulse width modulated (PWM), wherein the duty cycle of the pulsed current controls the intensity of the light emitted from the LEDs 42.) that is configured to: 
receive second information corresponding to the second LED ([0222]: allow each of the devices to exchange information, such as data and control information, the information used to control a given LED string of an array (see [0142] about strings of an array)); and 
provide power to the second LED ([0146]: The driver module 30 depicted in FIG. 17 generally includes rectifier and power factor correction (PFC) circuitry 66, conversion circuitry 68, and control circuitry 70. The rectifier and power factor correction circuitry 66 is adapted to receive an AC power signal (AC IN), rectify the AC power signal sent to each of LED strings including the second LED (see [0145]); 
the first information corresponds to a first power (see above rejection for the power is delivered to each string and the information for driving the string being the first information is delivered as the signal of causing the light fixture to control the light source in a desired fashion see [0088], see also [0099] for sensing control information); 
the second information corresponds to a second power (see above rejection for second information for second power sensing information of [0099], [0088], [0098]); and 
a ratio of output from the second LED to output from the first LED is a function of a ratio of the second power to the first power ([0122]: The driver module 30 will respond by controlling the drive current or voltages provided to the LED array 20 as appropriate. An exemplary command set for a hypothetical protocol is provided below.)
Same motivation as above applies. 

Regarding claim 298, Gibboney in view of Harris discloses the apparatus of claim 297 wherein, Harris further teaches: 
the first LED is configured to emit light having a first coordinated color temperature ("CCT") ([0124]: color temperature command allows the communication module to instruct the driver module to drive the LED); 
the second LED is configured to emit light having a second CCT ([0129]: corresponding color temperature); and 
the second CCT is greater than the first CCT (([0129]: Minimum dimming level 0 to 50%).  
Same motivation as above applies. 

Regarding claim 309, Gibboney in view of Harris discloses the apparatus of claim 298, Harris further teaches: comprising a user-adjustable CCT mixing circuit that is configured to allocate power from a DC power supply to:  the first LED; and the second LED ([0112]: individually control the level, color, and color temperature of the light to output once turned on. The level, color, and color temperature may dynamically change as ambient light levels change.)
Same motivation as above applies. 

Regarding claim 310, Gibboney in view of Harris discloses the apparatus of claim 309, wherein Harris further teaches:  the mixing circuit is configured to distribute power from the power supply between: the first LED; and the second LED ([0133]: The driver module 30 is configured to process the AC input signal to provide the defined low voltage level and provide that voltage over the power bus 40 to first LED and second LED).
Same motivation as above applies. 


Allowable Subject Matter
Claims 285, 300-301, and 319-322 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  the first LED circuit is mounted on a first lamina section having a first power rail configured to receive power from a power source; and the second LED circuit is mounted on a second lamina section having a second power rail, electrically parallel the first power rail, that is configured to receive power from the power source.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/
Primary Examiner

11/5/2022